         Case 5:20-cv-00267-P Document 27 Filed 04/27/21 Page 1 of 16




                     UNITED STATES DISTRICT COURT

               FOR THE WESTERN DISTRICT OF OKLAHOMA

JAMES WOODRUFF,                           )
    Plaintiff,                            )
                                          )
v.                                        )     Case No. CIV-20-267-P
                                          )
ANDREW M. SAUL,                           )
Commissioner of the                       )
Social Security Administration,           )
      Defendant.                          )

                                     ORDER

      Plaintiff seeks judicial review pursuant to 42 U.S.C. § 405(g) of the final

decision of Defendant Commissioner denying his applications for disability

insurance benefits (“DIB”) and supplemental security income (“SSI”) benefits under

the Social Security Act, 42 U.S.C. §§ 423, 1382. Defendant answered the Complaint

and filed the administrative record (hereinafter AR___), and the parties briefed the

issues. For the following reasons, Defendant’s decision is affirmed.

I.    Administrative History and Agency Decision

      Plaintiff filed an application for DIB and SSI benefits alleging a disability

onset date of February 28, 2017. AR 185-89, 190-91 The Social Security

Administration (“SSA”) denied the applications initially and on reconsideration. AR

57-66, 67, 68-77, 78, 79-87, 88, 89-97, 98. An Administrative Law Judge (“ALJ”)

then held an administrative hearing on December 7, 2018, at which Plaintiff and a
         Case 5:20-cv-00267-P Document 27 Filed 04/27/21 Page 2 of 16




vocational expert (“VE”) testified. AR 34-56. The ALJ issued a decision denying

benefits on March 18, 2019. AR 11-27.

      Following the agency’s well-established sequential evaluation procedure, the

ALJ found Plaintiff had not engaged in substantial gainful activity since February

28, 2017, the alleged onset date. AR 16. At the second step, the ALJ found Plaintiff

had severe impairments of cerebral palsy by history, degenerative disc disease, left

knee disorder, hypertension, and an unspecified seizure disorder. Id. At the third

step, the ALJ found these impairments were not per se disabling as Plaintiff did not

have an impairment or combination of impairments meeting or medically equaling

the requirements of a listed impairment. AR 18.

      At step four, the ALJ found Plaintiff had the residual functional capacity

(“RFC”) to lift and carry 20 pounds occasionally and 10 pounds frequently and sit

and stand or walk for six hours in an eight-hour workday. AR 19. Additionally, the

ALJ concluded Plaintiff can occasionally climb ramps/stairs, balance, stoop, kneel,

crouch, or crawl, but cannot climb ladders, ropes, of scaffolds, and must avoid

concentrated exposure to hazards, such as unprotected heights and heavy machinery.

Id.

      At step five, relying on the VE’s testimony, the ALJ determined Plaintiff’s

RFC allowed him to perform his past relevant work as an attorney. AR 26. As a

result, the ALJ concluded Plaintiff had not been under a disability, as defined by the



                                          2
         Case 5:20-cv-00267-P Document 27 Filed 04/27/21 Page 3 of 16




Social Security Act, from February 28, 2017 through the date of the decision. AR

27.

       The Appeals Council denied Plaintiff’s request for review, and therefore the

ALJ’s decision is the final decision of the Commissioner. Wall v. Astrue, 561 F.3d

1048, 1051 (10th Cir. 2009); 20 C.F.R. § 404.981.

II.    Issues Raised

       On appeal, Plaintiff purports to raise three issues regarding the ALJ’s analysis

at each phase of step four of the sequential evaluation process. However, his

arguments are primarily based upon a contention the ALJ did not properly consider

his subjective complaints. Doc. No. 22 (“Pl’s Br.”) at 3-14. In any event, Plaintiff’s

first and third issues are based on his contention the ALJ erred by not including more

severe limitations in the RFC related to his physical and mental health impairments.

Id. at 3-8, 11-15. Additionally, Plaintiff asserts the ALJ failed to properly consider

the physical demands of his past relevant work. Id. at 8-11.

III.   General Legal Standards Guiding Judicial Review

       The Court must determine whether the Commissioner’s decision is supported

by substantial evidence in the record and whether the correct legal standards were

applied. Biestek v. Berryhill, __ U.S. __, 139 S.Ct. 1148, 1153 (2019); Wilson v.

Astrue, 602 F.3d 1136, 1140 (10th Cir. 2010). Substantial evidence “means—and

means only—such relevant evidence as a reasonable mind might accept as adequate



                                           3
            Case 5:20-cv-00267-P Document 27 Filed 04/27/21 Page 4 of 16




to support a conclusion.” Biestek, 139 S.Ct. at 1154 (quotations omitted). The

“determination of whether the ALJ’s ruling is supported by substantial evidence

must be based upon the record taken as a whole. Consequently, [the Court must]

remain mindful that evidence is not substantial if it is overwhelmed by other

evidence in the record.” Wall, 561 F.3d at 1052 (citations, quotations, and brackets

omitted).

      The Social Security Act authorizes payment of benefits to an individual with

disabilities. 42 U.S.C. § 401, et seq. A disability is an “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A); 20 C.F.R. §§ 404.1509, 416.909 (duration requirement). Both the

“impairment” and the “inability” must be expected to last not less than twelve

months. Barnhart v. Walton, 535 U.S. 212 (2002).

      The agency follows a five-step sequential evaluation procedure in resolving

the claims of disability applicants. See 20 C.F.R. §§ 404.1520(a)(4), (b)-(g),

416.920(a)(4), (b)-(g). “If the claimant is not considered disabled at step three, but

has satisfied her burden of establishing a prima facie case of disability under steps

one, two, and four, the burden shifts to the Commissioner to show the claimant has

the [RFC] to perform other work in the national economy in view of her age,



                                          4
         Case 5:20-cv-00267-P Document 27 Filed 04/27/21 Page 5 of 16




education, and work experience.” Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th

Cir. 2005). “The claimant is entitled to disability benefits only if he is not able to

perform other work.” Bowen v. Yuckert, 482 U.S. 137, 142 (1987).

IV.   RFC and Plaintiff’s Subjective Complaints

      Plaintiff contends the ALJ erred in his step four analysis and/or in his

determination of Plaintiff’s RFC. Plaintiff concedes that at step two, the ALJ

determined Plaintiff did not suffer from any severe mental health impairments, but

did find he suffered from non-severe impairments of depression disorder and

generalized anxiety disorder. AR 17, 25. An ALJ is required to consider any non-

severe impairments in determining the RFC. Social Security Ruling, 96-8p, 1996

WL 374184, at *5. Plaintiff contends the ALJ did not consider these non-severe

mental impairments when determining the RFC. Pl’s Br. at 3, 4. This assertion is

inaccurate.

      At step two, the ALJ applied the regulations relevant to the analysis of mental

impairments. AR 17-18. In discussing the regulations as well as portions of the

record relevant to each, the ALJ concluded Plaintiff had only mild limitations in each

area of mental functioning. Id. As discussed in more detail below, at step four, the

ALJ also discussed Plaintiff’s consultative psychological examination and the

examiner’s findings and conclusions, as well as the other limited records related to

Plaintiff’s mental impairments. AR 22-23, 24, 25, 26. Thus, it is clear the ALJ



                                          5
         Case 5:20-cv-00267-P Document 27 Filed 04/27/21 Page 6 of 16




considered Plaintiff’s non-severe mental health impairments in determining the

RFC.

       Additionally, Plaintiff argues the ALJ erred in determining the RFC by not

including any limitations resulting from cerebral palsy, degenerative disc disease or

left knee disorder, and depression. Pl’s Br. at 4, 6. In asserting this contention,

Plaintiff relies exclusively on his own subjective complaints. Plaintiff reported he

has trouble concentrating and understanding due to his depression. Pl’s Br. at 13;

AR 266. He complains the ALJ relied on simple activities of daily living to find that

Plaintiff’s mental limitations were non-severe, but never found Plaintiff could

regularly perform the “superior requirements for general learning, verbal and

numerical abilities required as a lawyer.” Pl’s Br. at 13 (quotations omitted).

       An ALJ is not required to specifically list complex daily activities in order to

find a plaintiff can perform more mentally demanding jobs. The ALJ thoroughly

reviewed the evidence of record related to Plaintiff’s mental impairments, including

the medical evidence and Plaintiff’s subjective reports. The ALJ noted Plaintiff’s

testimony that he was receiving mental health treatment. AR 20, 42. The ALJ further

noted Plaintiff’s report that his mental health interfered with his concentration and

his ability to deal with his clients. AR 21, 51-52.

       The ALJ discussed Plaintiff’s consultative psychological examination on

October 25, 2017, with Dr. Gail Poyner. AR 329-30, 334. The ALJ explained:



                                           6
         Case 5:20-cv-00267-P Document 27 Filed 04/27/21 Page 7 of 16




      Claimant drove himself to the evaluation and was noted to have no
      obvious signs of medical problems or physical limitation. There were
      some oddities, however, in that the claimant was wearing sunglasses
      throughout the evaluation and walking slightly bent over and taking
      small steps. He was observed to have fully functional cognitive skills
      and displayed normal thinking, communication, mood, affect, and
      behavior. When asked about prior mental health treatment, he denied
      having ever been treated or diagnosed with a mental illness. He
      indicated having seizures, but reported that the last one had occurred
      five months prior. When asked why he was filing for disability, he
      indicated having poor concentration and being unable to keep up with
      work physically. The claimant reported that he quit his last job by
      mutual agreement because he was always behind, frequently had
      incomplete work, and took excessive time off for medical issues.
      However, he also indicated that he had been applying for jobs since
      quitting. He denied any illicit alcohol or drug abuse. A mental status
      examination was performed, but no deficits were noted, nor were there
      any signs of cognitive dysfunction. In contrast, cognitive testing was
      performed, with the claimant scoring 13 out of 30 (with 26 or higher
      being considered normal). However, the examiner found these results
      to be invalid because they were inconsistent with the claimant’s
      “otherwise obvious appropriate cognitive skills,” and also inconsistent
      with his activities of daily living. The examiner observed that “if his
      [MOCA] score were an accurate representation of his ability to think,
      he would be considered highly demented,” and that the claimant
      “appeared to be invested in purposely doing poorly on the test.” No
      diagnosis was provided of any specific mental impairment.

AR 22-23. Having reviewed Dr. Poyner’s examination findings, the Court notes this

is an accurate summation of the same. AR 329-30, 334.

      Additionally, the ALJ accurately noted multiple appointments within the

medical record in which Plaintiff reported no mental health related limitations,

normal mental examinations, and/or denied psychiatric problems. AR 24, 26, 301,

305, 309, 316, 321, 325, 328, 341, 345, 379-80, 402, 433, 437, 448, 454, 507, 516,



                                        7
         Case 5:20-cv-00267-P Document 27 Filed 04/27/21 Page 8 of 16




528, 531, 534, 538, 541, 544, 547, 550, 553, 556, 560, 563, 567, 570, 594-602, 650

(“admits anxiety, denies depression”), 657, 671 (reporting on July 27, 2018, that

“mild depression has been present for greater than six months”).

      The State agency physicians who reviewed the medical evidence concluded

Plaintiff had no medically determinable mental health impairments. AR 25. Based

on the ALJ’s review and analysis of the record, he disagreed with the State agency

reviewing physicians, concluding Plaintiff did suffer from depression and anxiety,

though they were non-severe impairments. Id. The ALJ then explained the

following:

      Looking at the numerous medical appointments, they mostly indicate
      that the claimant had . . . normal mood, affect, memory, and
      concentration. . . .

         ....

      . . . [T]he claimant took a cognitive test wherein the results indicated
      dementia-like symptoms, but the claimant’s presentation during the
      remainder of the interview and examination was completely normal and
      wholly inconsistent with the test results, indicative that the claimant had
      purposefully attempted to score low on the test. Furthermore, the
      claimant’s self-reported activities of daily living are inconsistent with
      test results indicative of dementia. These are but a few examples of the
      claimant apparently attempting to make his level of impairment appear
      to be much more severe than supported by the medical evidence.

      Thus, in terms of the claimant’s degree of impairment, reducing the
      occupational base to the [RFC] described above accounts for any
      symptoms reasonably arising from this impairment. Further erosion of
      the occupational base is not warranted by the record.

AR 26 (citations omitted).

                                          8
         Case 5:20-cv-00267-P Document 27 Filed 04/27/21 Page 9 of 16




      Contrary to Plaintiff’s repeated assertions, the ALJ clearly and thoroughly

considered Plaintiff’s mental impairments in determining the RFC. AR 20-26.

Plaintiff simply disagrees with the conclusions drawn by the ALJ, but his

disagreement is centered on arguments that would impermissibly require this Court

to reweigh the evidence. Alarid v. Colvin, 590 F. App’x 789, 795 (10th Cir. 2014)

(“In citing what he contends is contrary evidence [to the ALJ’s conclusion regarding

the severity of the claimant’s impairments,] Mr. Alarid is asking us to reweigh the

evidence, which we cannot do.”); Lately v. Colvin, 560 F. App’x. 751, 754 (10th Cir.

2014) (rejecting the plaintiff’s attempt to have the court reweigh the evidence);

Taylor v. Astrue, 266 F. App’x 771, 777 (10th Cir. 2008) (“[I]t is not the province

of th[e] court to reweigh the evidence”). The ALJ’s analysis of the record related to

Plaintiff’s mental impairments was proper and his RFC determination in this regard

is supported by substantial evidence in the record. Thus, Plaintiff’s challenge to the

RFC related to his mental impairments is denied.

      Plaintiff also complains the ALJ did not include greater physical limitations

in the RFC resulting from his cerebral palsy, knee impairment, and seizure problems.

Pl’s Br. at 6, 8. Although the RFC included some limitations on ramps, stairs,

balance, hazards, ladders, ropes, scaffolds and some postural limitations, Plaintiff

contends the ALJ erred by not including additional or more severe limitations.

Specifically, he relies on his appearance and testimony at the administrative hearing



                                          9
         Case 5:20-cv-00267-P Document 27 Filed 04/27/21 Page 10 of 16




where he was unable to hold up either hand to take the oath, walked with a cane that

he stated was prescribed by Dr. David Ellis, testified that his handwriting is illegible,

testified that he suffers petit seizures daily and grand mal seizures one to two times

per month, and testified that his cerebral palsy affects the right side of his body. Pl’s

Br. at 6 (citing AR 38, 40, 41, 43, 45). Plaintiff argues the ALJ failed to account for

these conditions in the RFC by failing to include limitations related to his use of a

cane, that he can only use one arm to carry things while standing or walking, and

cannot reach and handle in all directions, as required for light and sedentary work.

Pl’s Br. at 6-7.

       As the Commissioner notes, the record does not reflect that Dr. Ellis

prescribed a cane for Plaintiff. Additionally, as noted by the ALJ, the record includes

consistent notations of a normal gait. AR 23, 25, 301 (gait described as “balanced,

upright, and symmetrical”), 305 (same), 507 (coordination and gait normal), 594

(full range of motion noted), 595-602 (same), 608 (“gait abnormality denies”), 610

(same). The ALJ set out that pain management records from 2017 indicate Plaintiff

“did display pain upon arising from a seated position and transitioning through the

first few steps of ambulation. Otherwise, no abnormalities were noted.” AR 22

(citing AR 527). The ALJ explained that there were no further pain management

appointments until April 2018, though he also explained Plaintiff’s testimony that

the lack of treatment was due to lack of insurance after he stopped working. AR 22.



                                           10
        Case 5:20-cv-00267-P Document 27 Filed 04/27/21 Page 11 of 16




The Court recognizes that the April 2018 record indicates Plaintiff reported

significant pain and weakness in his back and left leg, though the record from this

visit does not indicate any examination findings. AR 588-89.

      Additionally, the ALJ thoroughly discussed the medical record of evidence

related to Plaintiff’s knee impairment, as well as its related conditions and

symptoms, and his subjective reports and daily activities. AR 22-26, 626 (reported

exercising daily but also experiencing pain in back and bilateral lower extremity

pain, examination showed lower extremities muscles intact and equal bilaterally, no

muscle spasms, no loss of sensation), 629 (reported bilateral below the knee pain,

examination showed lower extremities muscles intact and equal bilaterally, no

muscle spasms, no loss of sensation, negative straight leg raising test), 632 (reported

left knee pain, noted painful range of motion in left knee, examination showed lower

extremities muscles intact and equal bilaterally, no muscle spasms, no loss of

sensation), 640, (reported left below the knee pain, examination showed lower

extremities muscles intact and equal bilaterally, no muscle spasms, no loss of

sensation, full range of motion), 666 (“motor strength normal upper and lower

extremities”), 669 (same), 671 (same), 673 (tenderness on left side of spine but

retained full range of motion and negative straight leg testing), 675-76 (range of

motion limited due to pain but gait within normal limits and denied gait

abnormality), 677 (tenderness on left side of spine but retained full range of motion



                                          11
         Case 5:20-cv-00267-P Document 27 Filed 04/27/21 Page 12 of 16




and negative straight leg testing), 679 (same), 685-86 (following a fall, reported pain

in lower back and left lower extremity, examination showed painful range of motion

to left ankle, lower extremities muscles intact and equal bilaterally, no loss of

sensation, mild muscle spasms), 688-89 (reported pain in lower back, left leg, and

left foot, examination showed lower extremities muscles intact and equal bilaterally,

no loss of sensation, no muscle spasms).

      The initial State agency reviewing physician found Plaintiff’s physical

problems would restrict him to light work with some additional restrictions, but the

second reviewing physician concluded Plaintiff’s physical impairments were non-

severe. AR 25. However, the ALJ found the first reviewing physician more

persuasive.

      [T]he conclusion that the claimant’s physical impairments are severe
      and would limit him to light work is supported by the evidence that
      shows degenerative changes to the claimant’s lumbar spine and left leg,
      as well as the indications of occasional mild muscle spasms along the
      spine. These assessments appear to be more persuasive and consistent
      with the evidence overall than the conclusion that the claimant’s
      physical impairments are non-severe.

AR 25.

      As established, the ALJ thoroughly discussed the medical evidence of record

pertaining to Plaintiff’s left knee problems and degenerative disc disease. AR 21-26.

At best, Plaintiff's argument that the ALJ should have included more severe

limitations in the RFC turn on his contention that the evidence could support a



                                           12
         Case 5:20-cv-00267-P Document 27 Filed 04/27/21 Page 13 of 16




different conclusion. That, however, is not the relevant standard of review on appeal.

As previously stated, that a district court might have reached a different result is not

a basis for reversal absent a showing that substantial evidence does not support the

ALJ’s decision. Ellison v. Sullivan, 929 F.2d 534, 536 (10th Cir. 1990).

      Plaintiff also states that the “ALJ did not even review his seizure log at Step

3.” Pl’s Br. at 6. In his decision, the ALJ specifically noted that Plaintiff’s medical

records during the relevant period include no mention of seizures or cerebral palsy.

AR 21. The ALJ explained that on June 9, 2017, Plaintiff was hospitalized following

a barbiturate drug overdose. AR 22. During his hospitalization, “he was observed

to experience a seizure.” Id. In April 2018, Plaintiff requested a refill of Keppra, an

antiepileptic medication, but did not report experiencing seizures or having

experienced them recently. As the ALJ noted, it was the first time Plaintiff “indicated

having a past medical history of epilepsy of an unspecified type. He was given a new

script of Keppra and directed to take it daily.” AR 23.

      The claimant submitted a seizure log covering the months of April 2018
      through November 2018. It listed six grand mal seizures . . .; most of
      which reportedly occurred at home, but two of which allegedly
      happened outside the home. While the claimant indicated that both of
      these outside-the-home seizures were witnessed, each time he declined
      medical treatment. The seizure log also indicated that the claimant
      experienced between 4 and 8 petit mal seizures per month during this
      period.

          ....




                                          13
          Case 5:20-cv-00267-P Document 27 Filed 04/27/21 Page 14 of 16




        [In June 2018,] there was no mention of recurrent or new onset seizures.
        However, upon examination of the claimant’s seizure log, he would
        have experienced approximately 20 seizures by this point, including 4
        grand mal seizures. In contrast, the medical records indicate that the
        claimant denied any transient loss of consciousness or fainting. Upon
        examination, he was alert and fully oriented, displayed normal mood
        and affect, and made good eye contact. In general, no abnormalities
        were noted upon examination and the claimant continued to deny any
        current loss of consciousness or fainting.

AR 23, 24 (citations omitted).

     In addition to the seizure log and the medical record, the ALJ also noted that

while Plaintiff claims to have frequent seizures,

        he also testified at the hearing that he has a drivers [sic] license, drives,
        and that his license has never been suspended or revoked due to a
        seizure disorder. Were the claimant’s symptoms as severe as alleged,
        this would not be the case, and there would also be more than a single
        medically documented seizure in the record when the claimant has
        alleged experiencing seizures on almost a daily basis. If he were
        experiencing seizures on almost a daily basis, the evidence would show
        specific treatment to stop these seizures beyond a simple prescription
        for Keppra.

AR 26. The Court finds the ALJ’s findings and conclusions with regard to Plaintiff’s

purported seizure disorder, as well as the omission of any limitations in the RFC

related to the same, is supported by substantial evidence.

V.      Plaintiff’s Past Relevant Work

        Plaintiff claims the ALJ failed to adequately consider the demands of his past

relevant work as a lawyer, instead delegating this duty to the VE. Pl’s Br. at 8-11.

At phase two of the step four analysis, an ALJ is “required to assess the physical and



                                             14
        Case 5:20-cv-00267-P Document 27 Filed 04/27/21 Page 15 of 16




mental demands of [a claimant’s] past work.” Cochran v. Colvin, 619 F. App’x 729,

732 (10th Cir. 2015). An ALJ may rely on information obtained from the claimant

himself, his employer, or another informed source. Wells v. Colvin, 727 F.3d 1061,

1074 (10th Cir. 2013). An ALJ may not “make RFC findings and then [ ] delegate

the remaining phases of the step four analysis to the [VE].” Doyal v. Barnhart, 331

F.3d 758, 761 (10th Cir. 2003). On the other hand, an ALJ “may rely on information

supplied by the VE at step four” and “quote[ ] the VE’s testimony approvingly[ ] in

support of his own findings at phases two and three of the analysis.” Id.

      Here, the VE testified that Plaintiff’s past relevant work as a lawyer,

Dictionary of Occupational Titles (“DOT”) #110.107-010, was defined as sedentary,

SVP 8, and the ALJ properly relied on this DOT evidence. AR at 53; see Bowman

v. Astrue, 511 F.3d 1270, 1273 n.1 (10th Cir. 2008) (It is well established that the

agency accepts the definitions in the [DOT] as reliable evidence at step four of the

functional demands and job duties of a claimant’s past job as it is usually performed

in the national economy.” (additional brackets and quotations omitted)). In addition

to considering the definitions in the DOT, the ALJ offered a hypothetical involving

the exact same limitations as those found in Plaintiff’s RFC, and the VE testified

that such a person could perform Plaintiff’s past job as a lawyer. AR at 53-54. The

ALJ’s finding that Plaintiff can perform his past relevant work on the basis of this

evidence satisfies the ALJ’s obligation at phase two of the step four analysis. See



                                         15
        Case 5:20-cv-00267-P Document 27 Filed 04/27/21 Page 16 of 16




Best-Willie v. Colvin, 514 F. App’x 728, 738 (10th Cir. 2013) (holding that the VE’s

testimony and DOT descriptions of past relevant work supported the finding that the

ALJ “obtained information concerning the physical and mental demands of [the

claimant’s] past relevant work and appropriately relied on the [VE]’s testimony in

her decision”).

VI.   Conclusion

      Based on the foregoing analysis, the decision of the Commissioner is

affirmed. Judgment will issue accordingly.

      ENTERED this      27th day of April , 2021.




                                        16
